DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 02/03/2020.



 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Drukman et al US 2009/0228873 in view of Khedr et al US 10/075288.

 	As per claim 1, Drukman disclsoes  a method for automatically encrypting a message, the method comprising: 
 	utilizing a mobile terminal to identify and obtain a number and a content of the message and to match the number of the message with a predetermined message 
 	performing  operation on the message if the mobile terminal successfully matches the number of the message with the predetermined message encrypting number set (par 0018 where the messages may be compared to the information about the mobile device and 0021 the message can be transferred from mobile device 150 to development computer 100, whereupon the message may be compared to information gathered by mobile device monitoring program 104, which may be also time-stamped or otherwise tracked); 
 	  utilizing the mobile terminal to send the message to all applications having a message monitoring authority ( par 0044 mobile devices 700, capable of receiving transmitting data and par 0027 multiple devices are being monitored or emulated, multiple parameters for each device are being monitored, and/or multiple applications are being executed on each device, the parameter being displayed in a particular graph may not be apparent wherein the parameter of device identifier message is sending to all multiple application of the mobile terminal).  

Drukm does not disclose utilizing the mobile terminal to match the content of the message with a predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword.

However, Khedr discloses utilizing the mobile terminal to match the content of the message with a predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the mobile device by the monitoring application of Drukman, based on the teaching of compared with keyword stored file for the message by the security application of Khedr, because doing so would provide identification of the security concern of the email message.

As per claim 2, Drukman in view of Khedr discloses the method of claim 1, further comprising following steps before the step of Khedr discloses 
utilizing the mobile terminal to identify and obtain the number and the content of the message and to match the number of the message with the predetermined message encrypting number set (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ): 
installing the predetermined message encrypting number set in the mobile terminal, wherein the predetermined message encrypting number set comprises a contact person code, which needs to be encrypted ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); and
 installing the predetermined keyword database in the mobile terminal, wherein the predetermined keyword database is configured to match with the content of the message to determine whether the content of the message contains important information (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ).  

 	As per claim 3, Drukman in view of Khedr discloses the method of claim 1, further comprising following steps after the step of  Khedr discloses 
utilizing the mobile terminal to send the message to all applications having the message monitoring authority:  
4 utilizing the applications to receive the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ); and 
if the message is encrypted, utilizing a predetermined password to decrypt the encrypted message to show the content of the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ).  


 	As per claim 4, Drukman in view of Khedr discloses the method of claim 1, wherein the step of Khedr discloses 
utilizing the mobile terminal to identify and obtain the number and the content of the message and to match the number of the message with the predetermined message encrypting number set comprises (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ):
 	 utilizing the mobile terminal to receive the message and to identify and obtain the number of the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ); 
continuing identifying and obtaining the content of the message ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); and
 	matching the number of the message with the predetermined message encrypting number set ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).  

As per claim 5, Drukman in view of Khedr discloses the method of claim 1, wherein the step of performing Khedr discloses 
an encrypting operation on the message if the mobile terminal successfully matches the number of the message with the predetermined message encrypting number set ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12);
 utilizing the mobile terminal to match the content of the message with the predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12) comprises: 
encrypting the content of the message through an encryption algorithm if the number of the message is in the predetermined message encrypting number set ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); 
if the number of the message is not in the predetermined message encrypting number set, then matching the content of the message with the predetermined keyword database ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); and
 if the content of the message contains a keyword in the predetermined keyword database, then encrypting the content of the message through the encryption algorithm (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ).  

As per claim 6, Drukman in view of Khedr discloses the method of claim 1, further comprising a following step after the step of matching the content of the message with the predetermined keyword database: Khedr disclose 
when the content of the message does not contain any keyword of the predetermined keyword database, searching a local address book of the mobile terminal to determine whether the number of the message is in the local address book ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); 
if yes, encrypting the content of the message through an encryption algorithm if the number of the message is in the local address book .  (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ).

As per claim 7, Drukman in view of Khedr discloses the method of claim 1, wherein the step of sending the message to all applications having the message monitoring authority comprises: Khedr discloses 
 	obtaining registry information from all applications of the mobile terminal to know the applications having the message monitoring authority from the registry information ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); and 
 	sending the message to all applications having the message monitoring authority through a system interface of the mobile terminal ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).  

 	As per claim 8, Drukman in view of Khedr discloses the method of claim 7, further comprising Khedr discloses 
a following step before the step of sending the message to all applications having the message monitoring authority through the system interface of the mobile terminal ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12): 
when an application is installed, presetting a function of the message monitoring authority of the application and storing the registry information of the preset application ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).  


 	As per claim 9, Drukman a storage device storing a plurality of instructions executable by a processor to perform operations of: 
 	utilizing a mobile terminal to identify and obtain a number and a content of the message and to match the number of the message with a predetermined message encrypting number set (par 0020, mobile device  monitoring program 104 displayed the monitored parameters, par 0027, the parameters mobile device and host computer identifier and par 0029 identify the parameters from the message and par 0054, detect contact from the mobile contact list ,0027  hierarchy may be used as an identifier of the displayed parameter); 
 	performing  operation on the message if the mobile terminal successfully matches the number of the message with the predetermined message encrypting number set (par 0018 where the messages may be compared to the information about the mobile device and 0021 the message can be transferred from mobile device 150 to development computer 100, whereupon the message may be compared to information gathered by mobile device monitoring program 104, which may be also time-stamped or otherwise tracked); 
 	  utilizing the mobile terminal to send the message to all applications having a message monitoring authority ( par 0044 mobile devices 700, capable of receiving transmitting data and par 0027 multiple devices are being monitored or emulated, multiple parameters for each device are being monitored, and/or multiple applications are being executed on each device, the parameter being displayed in a particular graph may not be apparent wherein the parameter of device identifier message is sending to all multiple application of the mobile terminal).  

 	Drukm does not disclose utilizing the mobile terminal to match the content of the message with a predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword.

 	However, Khedr discloses utilizing the mobile terminal to match the content of the message with a predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of monitoring the mobile device by the monitoring application of Drukman, based on the teaching of compared with keyword stored file for the message by the security application of Khedr, because doing so would provide identification of the security concern of the email message.

 	As per claim 10, Drukman  in view of Khedr disclose the storage device of claim 8,  Khedr disclose 
 wherein before the operation of utilizing the mobile terminal to identify and obtain the number and the content of the message and to match the number of the message with the predetermined message encrypting number set, the plurality of instructions are executable by the processor to perform operations of (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ):
 installing the predetermined message encrypting number set in the mobile terminal, wherein the predetermined message encrypting number set comprises a contact person code, which needs to be encrypted (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ); and
 installing the predetermined keyword database in the mobile terminal, wherein the predetermined keyword database is configured to match with the content of the message to determine whether the content of the message contains important information (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12 ).  


 	As per clam 11, Drukman  in view of Khedr disclose The storage device of claim 9, Khedr discloses 
wherein after the operation of utilizing the mobile terminal to send the message to all applications having the message monitoring authority (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12   ), 
the plurality of instructions are executable by the processor to perform operations of: 
utilizing the applications to receive the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ); and
 if the message is encrypted, utilizing a predetermined password to decrypt the encrypted message to show the content of the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ).  


 	As per claim 12, Drukman  in view of Khedr disclose The storage device of claim 9, Khedr disclose 
wherein the operation of utilizing the mobile terminal to identify and obtain the number and the content of the message and to match the number of the message with the predetermined message encrypting number set comprises ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12): 
utilizing the mobile terminal to receive the message and to identify and obtain the number of the message (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ); 
continuing identifying and obtaining the content of the message ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); and 
matching the number of the message with the predetermined message encrypting number set (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ).  


 	As per claim 13, Drukman  in view of Khedr disclose The storage device of claim 9, Khedr disclose
wherein the operation of
 performing an encrypting operation on the message if the mobile terminal successfully matches the number of the message with the predetermined message encrypting number set ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); 
utilizing the mobile terminal to match the content of the message with the predetermined keyword database and performing an encrypting operation if the content of the message contains a keyword  (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  )comprises: 
encrypting the content of the message through an encryption algorithm if the number of the message is in the predetermined message encrypting number set ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12); 
if the number of the message is not in the predetermined message encrypting number set, then matching the content of the message with the predetermined keyword database (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ); and 
if the content of the message contains a keyword in the predetermined keyword database, then encrypting the content of the message through the encryption algorithm (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12   ).  


 	As per claim 14, Drukman  in view of Khedr disclose The storage device of claim 9, Khedr disclose
wherein after the operation of matching the content of the message with the predetermined keyword database, the plurality of instructions are executable by the processor to perform operations ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12) of:  8 
when the content of the message does not contain any keyword of the predetermined keyword database, searching a local address book of the mobile terminal to determine whether the number of the message is in the local address book ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12);
 	 if yes, encrypting the content of the message through an encryption algorithm if the number of the message is in the local address book.  (col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12  ) 

 	As per claim 15, Drukman  in view of Khedr disclose The storage device of claim 9,  Khedr disclose  wherein the operation of 
sending the message to all applications having the message monitoring authority  ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12)comprises: 
obtaining registry information from all applications of the mobile terminal to know the applications having the message monitoring authority from the registry information ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).  

 	As per claim 16, Drukman  in view of Khedr disclose The storage device of claim 15, Khedr disclose
wherein before the operation of sending the message to all applications having the message monitoring authority, the plurality of instructions are executable by the processor to perform operations of ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12): 
when an application is installed, presetting a function of the message monitoring authority of the application and storing the registry information of the preset application ( col 12, lines 60-67 Each individual word of an inputted message, such as an email, is parsed at step 150, by for example a regular expression that isolates a next word from arbitrary string of text. The parsed word is hashed, i.e. encrypted  to its binary value and col 17, lines 5-15, a multiple keyword search that can be performed by the server 304. A set of encrypted keywords are compared to words stored in a file, where the ciphertexts of each encrypted keyword are matched against the ciphertexts of the stored words. Matching may be performed by the encrypted matching function of FIG. 11, or alternatively the matching function of FIG. 10 if stored words are unencrypted. The resultant ciphertext 324 is returned and transmitted to the querying remote terminal 302 and send the encrypted outbound message in the step 160 of the fig.12).  


Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims 17-20 are allowable over the cited portion of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brenner et al US 2018/0146081 discloses receiving, by a removable computing device that is electrically connected to a computing system through a physical connection, contact information from a contact list that is assigned to a user account. The user account is associated with a mobile computing device that is in wireless communication with the removable computing device. The removable computing device is configured to physically disconnect from the computing system. The removable computing device provides the computing system with the contact information for presentation by a display of the computing system. The removable computing device receives from the computing system an indication of user input requesting that the mobile computing device initiate communication with a device identified by the contact information. The removable computing device transmits data to the mobile computing device that causes the mobile computing device to initiate the communication with the device identified by the contact information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496